Citation Nr: 9928682	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  98-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.  He had a further period of active service 
from November 1990 to April 1991.  He had additional reserve 
service for an unverified period.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for peripheral neuropathy claimed as due to Agent Orange 
exposure.  The veteran submitted a notice of disagreement 
with that rating decision in November 1997.  In January 1998, 
he was provided with a statement of the case.  His 
substantive appeal was received in March 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Although there is medical evidence of record indicating 
that the veteran is currently diagnosed with peripheral 
neuropathy, the first diagnosis of record was in 1996, more 
than 26 years after the veteran's service in Vietnam; 
therefore, the veteran's diagnosed peripheral neuropathy is 
not presumptively recognized by VA as etiologically related 
to exposure to herbicide agents used in Vietnam.

3.  No medical evidence has been submitted to show that the 
veteran is suffering from peripheral neuropathy due to Agent 
Orange exposure in service.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for peripheral neuropathy due to Agent Orange 
exposure.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for peripheral neuropathy due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(a), (e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's DD Form 214 reveals that he served 
in Vietnam from August 1968 to August 1969.  His military 
occupational specialty was as a medical specialist.

A careful review of the veteran's service medical records 
from his active service from 1967 to 1970, reveals that they 
are entirely negative for any evidence pertaining to the 
veteran's claimed peripheral neuropathy due to Agent Orange 
exposure.  On separation examination in August 1970, the 
veteran had no pertinent complaints and all pertinent 
findings were normal.  Prior to his separation, the veteran 
was treated for an incident of back pain in October 1970, but 
the records were negative for any complaints regarding the 
lower extremities.

In November 1970, the veteran submitted claims seeking 
service connection for unrelated disorders, to include a back 
disorder.  He did not claim any peripheral neuropathy 
disorder at that time.  By a December 1970 rating decision, 
service connection was granted for lumbosacral strain.

A private medical record from R. Worrell, M.D., dated in 
January 1972, noted that the veteran had been examined by him 
in November 1971.  The record reported that there were no 
motor, sensory, or reflex deficits in regard to the lower 
extremities.  It was also noted that the lumbosacral spine 
was clinically normal.

In April 1993, the veteran submitted a claim seeking service 
connection for another unrelated disorder, a shoulder injury.  
He submitted a record of treatment at Fort Devens from 1984 
and additional private records from 1993 that pertained to 
his claimed shoulder injury.  These private medical records 
were received from J. Newman, M.D.; M. A. Sahaf, M.D.; the 
Newfane Community Hospital; and Mount Saint Mary's Hospital.  
The veteran also underwent a VA examination in March 1994.  
All of the above identified records were entirely negative 
for evidence of any complaints, treatment, or diagnoses 
pertaining to peripheral neuropathy, or any other residuals 
of Agent Orange exposure.  Service connection for a left 
shoulder disorder was granted by a May 1994 rating decision.

The veteran's initial claim seeking service connection for 
peripheral neuropathy due to Agent Orange exposure was 
received in November 1996.  At that time, the veteran claimed 
to have been exposed to Agent Orange in service.  He 
submitted a statement reporting that he was a combat medic in 
Vietnam and in areas that were heavily sprayed with Agent 
Orange.  The veteran also reported that he was treated by his 
family doctor after his discharge from service for slight 
numbness and tingling in both feet and was told that this may 
be due to a pinched nerve or to early diabetes mellitus.  The 
veteran stated he had lived with the numbness and tingling 
for many years and he now believed that it was due to 
peripheral neuropathy due to Agent Orange exposure.

In January 1997, the veteran reported that he had received 
treatment from a private physician in 1971 and was advised 
the condition would dissipate.  He reported having next 
sought treatment at the VA in 1978, and he claimed he was 
given medication and lotion for his feet.  The veteran 
claimed he followed this treatment for several months without 
relief.  The veteran stated he next sought treatment at the 
VA in 1996, after the condition had become much worse and he 
could no longer take long car trips, climb a ladder, or jump.

A statement from the veteran's mother was received in March 
1997.  She reported that she remembered the veteran having 
trouble with numb, painful, tingling feet ever since 1970.  
She further reported that he sought treatment from their old 
family physician and this treatment consisted of foot soaks 
with Epsom salts, but as it was not helpful the veteran 
stopped going to the doctor.

Additional VA medical records were subsequently received, in 
June 1997, which included treatment spanning from June 1978 
to March 1997.  Amongst these records was a clinical record 
dated in June 1978, indicating the veteran had complained of 
numbness in the feet.  X-ray study of the feet was normal.  
The veteran underwent an Agent Orange examination in March 
1979.  This examination indicated that the veteran had 
reported a history of numbness in the lower extremities, and 
there was an assessment of questionable diabetes mellitus.  
However, all sensory findings regarding all muscles, nerves, 
and reflexes were within normal limits.  All findings 
regarding the lower extremities were likewise normal.  In 
April 1979, a provisional diagnosis indicated pre-diabetic 
neuropathy and the final diagnosis indicated a questionable 
etiology.

The next pertinent VA record was an Agent Orange examination 
dated in September 1996, which noted that the veteran was 
healthy appearing and his only complaint was that his feet 
were numb.  There was an impression of peripheral neuropathy 
in both feet.  However, a letter to the veteran dated in 
October 1996, from a VA environmental physician, indicated 
that the examination revealed no significant abnormalities.  
A clinical record from November 1996 noted an assessment of 
painful peripheral neuropathy.  A clinical record from 
January 1997 noted sensory axonal neuropathy of undetermined 
etiology.

The veteran underwent an examination for PTSD in July 1997.  
On this examination, the veteran gave a history of drinking 
heavily after his return from Vietnam and continuing to 
frequently drink afterwards.  He reportedly was involved with 
driving under the influence in 1971 and 1984, and he gave a 
history of alcohol induced blackouts.  Amongst the diagnoses, 
was a diagnosis of peripheral neuropathy.  The veteran also 
gave an industrial history of having worked at a paper mill 
for three or four years after his discharge from service and 
then having returned to school.  He reportedly received a 
degree as a registered nurse in 1974.  He reportedly was 
currently working as a cardiothoracic surgical nurse at a VA 
Medical Center.

On VA examination of the spine in October 1997, the veteran 
was diagnosed with degenerative disc disease at L4-L5.

Within his November 1997 notice of disagreement, the veteran 
reported that his family physician had long since ceased 
practice and these medical records were no longer available.  
Further attempts by the RO to locate any additional VA 
medical records were unsuccessful as no retired treatment 
records could be located.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for peripheral neuropathy as 
due to Agent Orange exposure.  The veteran contends that he 
suffered from peripheral neuropathy within one year of his 
service in Vietnam and therefore, presumptive service 
connection is warranted.  The veteran has argued that he 
suffered from numbness and tingling in his lower extremities 
ever since his return from Vietnam.  He contends that he was 
treated by a private physician for these complaints shortly 
after service, although the treatment records are now 
unavailable.  He contends that he was told by the doctor that 
his complaints were due to either a pinched nerve or diabetes 
mellitus.  The veteran argues that this was a misdiagnosis 
and the disorder was actually peripheral neuropathy, although 
this was not known by anyone at the time.  Thus, it is argued 
that peripheral neuropathy was present within one year of his 
service, although not diagnosed until many years later.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has recently been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review the case.  
Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for 
peripheral neuropathy as due to Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  In addition, certain diseases, 
when manifest to a degree of 10 percent or more within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The regulation, further, specifically defines the term 
"acute and subacute peripheral neuropathy" to mean a 
transient neuropathy which appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Having discussed the applicable laws and regulations, and 
having reviewed all of the evidence of record, the Board will 
first address the question of whether the veteran experienced 
an exposure to herbicide agents in service.  In this regard, 
the Board finds it is clear that the veteran served in 
Vietnam.  The Board further notes that the medical record 
indicates the veteran has been diagnosed with peripheral 
neuropathy, although the first diagnosis of record is in 
1996, some 26 years after the veteran's service in Vietnam.  
The Board notes, however, that there is no competent evidence 
of record that the veteran was diagnosed with acute and 
subacute peripheral neuropathy as defined within Note 2 of 
38 C.F.R. § 3.309(e).  In this regard, it is noted that the 
veteran does not currently have a diagnosis of any disorder 
presumptively recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  As the veteran 
does not have a diagnosis for one of the disorders 
specifically enumerated in 38 C.F.R. § 3.309(e), the 
presumption of exposure to Agent Orange or other herbicide 
agents is unavailable to him.   See McCartt v. West, 12 Vet. 
App. 164 (1999).  The Board notes that VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 7.20b previously 
contained a more liberal interpretation of the presumption of 
exposure, stating that "unless there is affirmative evidence 
to the contrary, a veteran who served on active duty in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to an herbicide agent."  However, pursuant 
to McCartt, that M-21-1 provision has been revised in order 
to conform with the McCartt decision, and the more liberal 
presumption is no longer available to establish exposure.  
The Board notes, however, that the veteran has contended 
within his original claim that he was exposed to Agent Orange 
in service as he contends that he was a combat medic and was 
subject to such exposure in the field.  The Board notes that 
the veteran's military occupational specialty as a medical 
specialist does support his history.  Furthermore, solely for 
purposes of determining the well-groundedness of his claim, 
these contentions will be considered credible by the Board.  
See King, supra.

However, even conceding for this limited purpose that the 
veteran experienced exposure to herbicide agents in service, 
the Board notes that there is no credible evidence of record 
indicating that the veteran was diagnosed with acute and 
subacute peripheral neuropathy as one of the conditions 
specified within 38 C.F.R. § 3.309(e), within the required 
presumptive time period.  In this regard, the Board notes 
that the veteran's service in Vietnam ended in August 1969, 
more than one year prior to his discharge from active service 
in November 1970.  Thus, August 1969 would be the last date 
that his exposure to Agent Orange can be presumed, and one 
year later would be August 1970.  In order for the veteran to 
be granted presumptive service connection for acute and 
subacute peripheral neuropathy, as defined by 38 C.F.R. 
§ 3.309(e), the diagnosis should have become manifest to a 
degree of 10 percent or more by August 1970.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  (Any diagnosis made after August 1970 
would not establish presumptive service connection.)  
However, the veteran's service medical records are negative 
for any such diagnosis.  Indeed, a separation examination in 
August 1970 revealed no pertinent complaints and normal 
findings.  Accordingly, under the law, the veteran is not 
entitled to a presumption that his currently diagnosed 
peripheral neuropathy disorder is etiologically related to 
exposure to herbicide agents used in Vietnam as there is no 
competent evidence of a required diagnosis within the 
presumptive period.  Instead, there is competent evidence in 
the form of service medical records tending to refute the 
current contentions that one of the presumptive disorders was 
present within the presumptive period.

Nor is there any medical evidence of record suggesting a 
connection between herbicide agents exposure and the 
veteran's currently diagnosed peripheral neuropathy.  In this 
regard, the Board again notes that pertinent service medical 
records from 1967 to 1970 are entirely negative for any 
relevant complaints or findings.  Although the medical record 
clearly indicates the veteran has been diagnosed with 
peripheral neuropathy, the first competent evidence of such a 
diagnosis was in 1996, some 26 years after his service.  
Furthermore, all medical records, to include all VA medical 
records and all private medical records, are entirely 
negative for any discussion of a nexus between the veteran's 
currently diagnosed peripheral neuropathy and his claimed 
exposure to herbicide agents.

In this regard, the Board notes that the veteran did not 
claim any peripheral neuropathy in December 1970, or in April 
1993, although the veteran submitted claims seeking service 
connection for other disorders at those times.  Furthermore, 
private medical records from Dr. Worrell, dated in January 
1972 specifically noted that the veteran had no deficits 
regarding the lower extremities.  The veteran underwent an 
Agent Orange examination in March 1979 and gave a history of 
numbness of the lower extremities and questionable diabetes 
mellitus, but all examination findings were entirely normal.  
Likewise, medical records from Fort Devens in 1984 and 
numerous private medical records dated in 1993 concerning the 
veteran's shoulder were entirely negative for any complaints 
of peripheral neuropathy.  The Board finds that the earliest 
medical evidence of record of a diagnosis of peripheral 
neuropathy was the veteran's VA medical records dated in 
1996, and these records were negative for any etiological 
nexus to the veteran's history of Agent Orange exposure.

Accordingly, the Board finds that there is simply no 
competent medical evidence of record indicating a diagnosis 
of peripheral neuropathy prior to 1996.  Therefore, the 
veteran's neuropathy is not of the type contemplated by the 
Agent Orange regulations, as it did not arise within one year 
of exposure and resolve within two years of the date of 
onset.  There is no medical evidence of record to indicate 
that the veteran was diagnosed with acute and subacute 
peripheral neuropathy manifest to a degree of 10 percent or 
more within one year of exposure, as would be required under 
38 C.F.R. § 3.307(a)(6)(ii).  Accordingly, the Board finds 
that the veteran is not entitled to any presumption that this 
disorder is etiologically related to exposure to herbicide 
agents used in Vietnam.  Furthermore, having carefully 
reviewed the entire record, the Board finds that there is no 
medical evidence of record suggesting a connection between 
the veteran's presumed Agent Orange exposure and his 
currently diagnosed peripheral neuropathy.  Therefore, the 
claim is not well-grounded.

The Board further notes in this regard that after reviewing 
approximately 6,420 abstracts and scientific or medical 
articles and selecting approximately 230 epidemiological 
studies for detailed analysis, consulting with outside 
experts, and conducting public hearings, the National Academy 
of Sciences issued a report entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam" on 
July 27, 1993.  Based upon that report, the Secretary of 
Veterans Affairs determined that there was no positive 
association between Agent Orange exposure and a number of 
specific diseases, including chronic peripheral neuropathy.  
Effective November 7, 1996, VA determined that a presumption 
of service connection was warranted for acute and subacute 
peripheral neuropathy in Vietnam veterans with a history of 
Agent Orange exposure, subject to the requirement that the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  As 
previously noted, the VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
appropriate for any condition for which the Secretary has not 
determined that a presumption of service connection is 
warranted.  59 Fed. Reg. 341 (1994).

Therefore, the Board finds the medical record does not 
support the veteran's contention that there was a connection 
between his currently diagnosed peripheral neuropathy and his 
history of herbicide agents exposure.

The Board has also considered the veteran's contentions that 
he was treated for numbness of the lower extremities within 
one year of service by his family doctor.  These contentions 
of the veteran are supported by the statement of the 
veteran's mother, who also remembered the veteran seeking 
treatment.  The Board notes, however, that by the veteran's 
own contentions, these records are unavailable and the doctor 
supposedly diagnosed either a pinched nerve or diabetes 
mellitus.  Thus, even if these medical records were 
available, they would not establish a diagnosis of a 
presumptive disorder within the specified presumptive period, 
nor would they establish a diagnosis of peripheral neuropathy 
otherwise due to his service.

The Board has also carefully considered the veteran's 
contention that the diagnosis made by his family doctor of a 
pinched nerve or diabetes mellitus was a misdiagnosis and 
peripheral neuropathy was actually present immediately after 
service.  However, the remainder of the medical record, 
discussed above, which was negative for any diagnosis of 
peripheral neuropathy prior to 1996 tends to rebut this 
contention.  More specifically, separation examination in 
August 1970, examination by Dr. Worrell in January 1972, and 
Agent Orange examination in March 1979, were all negative for 
peripheral neuropathy.

The Board further notes that the Court has held that "lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus."  Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Also, "a layperson is generally 
not capable of opining on matters requiring medical 
knowledge."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

However, the Board has also considered that the veteran in 
this case does appear to have some medical training.  During 
his service, he served as a medical specialist and he 
indicated he was a combat medic in Vietnam.  It also appears 
that the veteran became a registered nurse sometime in the 
mid 1970s.  The veteran's medical experience is certainly 
pertinent in evaluating his current contentions that he 
actually had peripheral neuropathy shortly after service, but 
the disorder was misdiagnosed by his care providers.  The 
Board notes, however, that the veteran has not been shown to 
have any special neurological expertise, nor expertise in the 
recognition and diagnosis of peripheral neuropathy due to 
Agent Orange exposure.

In this regard, the Board notes that the Court has discussed 
the probative value to be placed on statements prepared by 
nurses.  A nurse's statement contains some probative value 
and may constitute competent medical evidence, at least for 
the limited purpose of determining whether a claim is well 
grounded.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996), 
in which a treating nurse's statement was enough to well 
ground a claim where the nurse participated in the treatment 
of the veteran for symptoms of frostbite.  However, whether 
the nurse had specialized knowledge regarding the area of 
medicine and whether the nurse participated in the treatment 
of the appellant is important in considering whether the 
nurse's statement constitutes probative evidence.  See Black 
v. Brown, 10 Vet. App. 279 (1997).  In Black, supra, at 284, 
the Court acknowledged that the veteran's spouse was a nurse, 
but found that because she did not have specialized training 
in cardiology, and did not personally participate in the 
treatment of the veteran, and in light of the other medical 
evidence of record, the spouse's opinion was not probative 
medical evidence.

The Board finds that the case at hand is analogous to Black, 
as the veteran has apparently had no specialized training in 
neurology, nor in environmental medicine, regarding such 
entities as Agent Orange exposure.  Furthermore, the 
veteran's training as a registered nurse was not completed 
until several years after his service in Vietnam and, as 
noted above, his contentions of a diagnosis of peripheral 
neuropathy are rebutted by numerous more contemporary medical 
evidence of record.  Hence, in light of the totality of the 
evidence of record, the Board finds that the veteran's 
contentions regarding his diagnosis do not constitute 
probative medical evidence so as to make the claim well-
grounded.  See Black, supra.

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has provided 
competent medical evidence that he was diagnosed with 
peripheral neuropathy many years after his service.  The 
veteran is also competent to make his contentions of exposure 
to herbicide agents.  However, there is no competent medical 
evidence that the veteran was diagnosed with a presumptive 
disorder within the presumptive period, nor that his 
currently diagnosed disorder is etiologically related to 
exposure to herbicide agents in service.  As such evidence 
has not been presented here, the veteran has not submitted a 
well-grounded claim of service connection.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  In 
this regard, the Board notes that the veteran has described 
being treated by a family doctor immediately after service, 
but by the veteran's own contentions these records are now 
unavailable.  Therefore, a remand is unnecessary as there are 
no additional private medical records to be obtained.  
Likewise, all available VA medical records have already been 
obtained by the RO.  The Board also notes that service 
medical records were obtained only for the veteran's first 
period of service from 1967 to 1970, and not from his second 
period of service from November 1990 to April 1991.  The 
Board notes, however, that as the veteran's claim is related 
to his Agent Orange exposure in Vietnam, and as the veteran 
has made no contentions of any pertinent evidence in the 
service medical records from his second period of service, it 
is not necessary to remand this case to request his service 
medical records from his second period of service.  The Board 
concludes that any further remand for this purpose would only 
result in an unnecessary and unwarranted delay in the 
resolution of the veteran's claim.

In conclusion, the veteran has not informed VA of the 
existence of any available evidence that would render his 
claim well grounded.  He has not contended that any further 
relevant records exist.  The Board therefore finds that no 
further action is warranted relative to the development of 
the appellant's claim, based upon the information currently 
of record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.




ORDER

Entitlement to service connection for peripheral neuropathy 
as due to Agent Orange exposure is denied, as the claim is 
not well-grounded.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

